Baldwin, C. J.
Tbe appellants abandon the position wbicb tbey appear to have assumed in the court below, and upon which the answer seems to be predicated; that is, that the court has the power to reform the contract and grant the relief prayed for. The counsel now claim that the contract embodied in the subscription was predicated upon certain parol agreements and representations relied upon by the parties that were untrue, that had no existence; and it is therefore without consideration.
"We think this position untenable. The rule is well settled that the written agreement, unless ambiguous, is the fair expression of the contract as made at the time." The contract sued upon was made with the trustees of Oskaloosa College, and not with the Association which it is claimed made the false representations to defendants of which they now seek to avail themselves. ’ It is not claimed but that the trustees have acted in good faith and complied with the conditions of their contract. If so, we are unable to say that they should not recover.
Judgment 'affirmed.